Citation Nr: 1641847	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  10-36 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizoaffective disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. R. Fletcher
INTRODUCTION

The Veteran had active military service from July 1975 to March 1977.

This matter is before the Board on appeal from a July 2009 rating decision issued by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of this case currently resides with the Montgomery, Alabama, RO.  

This case was before the Board in November 2013 and January 2016 when it was remanded for additional development.

In April 2010 the Veteran provided testimony at a Decision Review Officer hearing at the RO; in November 2015, she provided testimony at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of these hearings are associated with the Veteran's claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system and Virtual VA.  Virtual VA contains documents that are duplicative of what is in VBMS and/or that are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that there is no PTSD diagnosis. 

2.  The preponderance of the evidence indicates that there a psychiatric disorder did not have onset in and was not caused by active service.



CONCLUSION OF LAW

The criteria for the establishment of service connection for a psychiatric disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter issued in December 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board. 

The Board also finds VA has complied with its duty to assist the Veteran in the development of her claim.  In this regard, the Board notes that service treatment records (STRs), service personnel records, and post-service treatment records (including from the Social Security Administration (SSA)) were obtained.  Neither the Veteran nor her representative has identified any available, outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

The Veteran has been afforded an appropriate VA examination to determine the etiology of her claimed psychiatric disorder.  Taken together, the 2016 examination and addendum opinion are adequate, as they were predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided a rationale for the opinion stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Moreover, a VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the 2015 hearing, the VLJ noted the issue on appeal and elicited testimony regarding the Veteran's symptoms and all medical treatment.  Not only was the issue explained in terms of the scope of the claim for benefits, but the outstanding issues material to substantiating the claim were also explained.  Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, it may proceed to adjudicate the claim based on the current record.

Finally, there must be compliance with the Board's prior remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  In a January 2016 remand, the Board directed the Agency of Original Jurisdiction to obtain VA treatment records from July 2008 and private treatment records from September 2005 and to obtain a VA examination that addressed the etiology of the Veteran's claimed psychiatric disorder.  In February 2016 and March 2016, the relevant VA and private records were associated with the claims file.  Additionally, a VA examination and opinion was obtained in 2016.  Accordingly, the Board finds compliance with prior remand.  See Stegall, 11 Vet. App. at 271.

As VA's duties to notify and assist are met, the Board will address the merits of the claim.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases, including psychoses, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. 
§§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Personality disorders are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. § 3.303(c).

To establish service connection for PTSD there must be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) - i.e., a diagnosis under DSM-IV; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).  Where the veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, the veteran's testimony alone is not sufficient to establish the occurrence of the stressor, and it must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).

When the claimed PTSD stressor is physical or sexual assault in service, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and, statements from family members, roommates, fellow service members or clergy.  Evidence of behavior changes following the claimed assault is one type of evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(4).  Additionally, a medical opinion may be used to corroborate a personal-assault stressor.  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor).

The Board is not required to accept an appellant's uncorroborated account of her active service experiences, however, a stressor need not be corroborated in every detail.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); Pentecost v. Principi, 16 Vet. App. 124 (2002).  Just because a physician or other health professional accepted an appellant's description of his experiences as credible and diagnosed appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran maintains that she currently has a psychiatric disorder related to her military service.  Specifically, she maintains that she was the victim of sexual harassment in service, and this event caused her psychiatric disorder.  See November 2008 claim, January 2009 statement in support of claim, January 2009 correspondence, and April 2010 and November 2015 hearing transcripts.  

The Veteran's STRs are negative for complaints or findings related to psychiatric disability.  Service personnel records show that the Veteran was AWOL February 1976 for five days.  In a March 1976 Letter of Appeal, the Veteran indicated that she went AWOL at the urging of two other women because she was under stress and was subject to verbal abuse by at least one coworker who referred to her as a broad and made passes at her.  She also reported receiving more than her fair share of the workload. 

Following service, January 2002 VA treatment records note that the Veteran had a history of depression.  At that time, she reported to the emergency room stating her belief that she was half-woman and half-man.  She was hallucinating.  The assessment was psychosis.  Subsequent VA treatment records note the Veteran's ongoing psychiatric complaints and assessments of schizoaffective disorder (including February 2002 and January 2006), atypical psychosis with psychotic features, depressive disorder (November 2005), and psychotic depression (June 2005).

Private hospitalization records dated in September 2005 note that the Veteran was admitted for psychiatric evaluation and a reportedly unintentional overdose.  It was noted that she had been previously hospitalized for her first psychotic break in 2001.  The assessment was psychosis.

A July 2008 VA treatment record notes the Veteran's complaints of anxiety attacks and feeling disconnected.  The assessment was general anxiety disorder.  She had a follow-up visit with a mental health care provider who noted that the Veteran had recently tapered off her medication.  The diagnoses included schizoaffective disorder and depressive disorder.  Subsequent VA treatment records note the Veteran's ongoing psychiatric complaints, including anxiety, auditory hallucinations and social isolation.

The Veteran submitted the instant claim in November 2008, stating that she was the victim of sexual trauma in 1976.  She indicated that her first psychiatric treatment was at a VA medical center in August 2001.

In a January 2009 statement in support of claim, the Veteran reported that immediately upon her arrival at Kincheloe Air Force Base in November 1975, she received phone calls from several men who asked her out.  One black man called her a racist when she declined.  She stated that this man was "propositioning [her] for sex" and she was made to feel "as if he would force himself upon [her] given the chance."  She was 18 years old at the time, and felt that she would be charged with prejudice if she exercised her right to say no to a date.  She also became afraid when she learned that another woman had been raped a few weeks earlier.  The Veteran reported being harassed by her male co-workers, so she went AWOL for five days.  

She stated that following service, she was "sexually harassed on the job three times between 1996 and 2001."  She reported that she did not have any feeling of paranoia until 1998.  She was diagnosed with depression at a VA facility in 2000.  Subsequently, in 2002, she had a psychotic episode and was diagnosed with schizoaffective disorder.

In a statement received in January 2009, the Veteran denied reporting any sexual harassment during service.  She indicated that she was "ashamed" to report it.  She stated that she became a changed person during her service, such that she no longer stood up for herself or other women.

In an April 2009 statement, the Veteran's brother stated that prior to service, the Veteran had been "hard headed, quick witted, good sense of humor, easy going, quick to fight for a cause and herself, and respectful."  However, since her discharge, she is "different."

A June 2009 VA examination report notes that the Veteran reported that she first experienced auditory hallucinations in the mid 1980's, feelings of depression in 1991, and symptoms of paranoid ideas and worries that her coworkers were talking about her in 1998.  Anxiety attacks began thereafter.  She reported first seeking treatment in 2000 or 2001, and was hospitalized in 2001 and 2005 for psychotic episodes.  Diagnoses since initial treatment included schizoaffective disorder, atypical psychosis with psychotic features, and depressive disorder.  

Currently, the Veteran reported excessive sleep, variable appetite and lack of motivation during depressive episodes.  These episodes last about a month at a time.  She also reported auditory hallucinations.  She reported being divorced and having no friends, but also reported having some social activities with her sister, as well as hobbies of crocheting, quilting and reading.  The Veteran reported having recurrent dreams about harassment and a lack of trust in men in general.  She also reported being hyper-alert in new surroundings and having anxiety around other people.  The Veteran stated that she was unemployed but looking for work.  The Veteran reported that that she suffered from verbal abuse and sexual harassment that started the day she began her duty in Michigan.  She denied any physical or sexual abuse.  She also stated that other women were also being harassed, and therefore she went AWOL because she did not know what else to do.  The Veteran also reported being the victim of sexual harassment after service, in 1995 and 2001.  These episodes occurred at work.

Upon examination, the Veteran was clean, cooperative and friendly.  She was tearful at times.  Affect was constricted and mildly dysphoric.  Speech was clear and coherent.  Mood was sad.  She was oriented to person, time and place.  Thought process was unremarkable.  Thought content was with paranoid ideation and delusions.  Insight and judgment were good.  The Veteran reported difficulty managing stress but no recent panic attacks.  She denied any homicidal or suicidal thoughts.  Memory was mildly impaired for recent and immediate events.  Impulse control was good.  After examining the Veteran and reviewing the claims file, the examiner diagnosed schizoaffective disorder, noting that the Veteran experienced depression, paranoid thoughts and auditory hallucinations with this disability.  The examiner opined that this diagnosis was not related to any in-service sexual harassment.  The examiner also stated that the Veteran did not meet the criteria for PTSD because, while she endorsed intrusive recollections and distrust for men, she did not meet the avoidance or hyperarousal criteria.  The examiner stated that most of the Veteran's symptoms were related to schizoaffective disorder and were best accounted for by this diagnosis, not by a PTSD diagnosis.

In a statement received in August 2009, the Veteran's VA clinical nurse specialist noted that the Veteran first sought psychiatric treatment in 2001.  Currently, she was experiencing symptoms of anxiety, panic attacks, disorganized thoughts, mood instability, memory problems, avoidance of relationships with males and hyperarousal reactions to others in public places.  

In an October 2009 SSA disability determination, the Veteran reported a significant history for recurrent episodes of depressed mood beginning at approximately age 16.  She reported being sexually harassed while in the military.  Currently, she reported a depressed mood, which had been ongoing since 2005, at which time she attempted suicide.  The Veteran also reported recurrent episodes of mania characterized by increased energy, heightened self-confidence and the ability to go four days with very little sleep.  She reported having auditory hallucinations since her middle or late 20s and paranoia since her late 30s.  The examiner diagnosed schizoaffective disorder, bipolar type; generalized anxiety disorder; PTSD; and panic disorder with agoraphobia.  In December 2009, SSA found the Veteran to be disabled, with paranoid schizophrenia and other psychotic disorder as her primary disability and anxiety related disorders as her secondary disability.

In an April 2010 statement, the Veteran's VA clinical nurse specialist stated, "In addition to seeking treatment for her diagnosis of Schizoaffective Disorder [the Veteran] is beginning to deal with issues related to a history of sexual harassment while in the military."  Subsequent VA treatment records note the Veteran's ongoing psychiatric complaints and assessments of schizoaffective disorder.

The Veteran testified at the November 2015 Board hearing that her symptoms of jumpiness and depression began in service, and have remained the same since that time.  

A February 2016 VA PTSD Disability Benefits Questionnaire (DBQ) report notes the Veteran's complaints of nightmares, depressed mood, anxiety, chronic sleep impairment and disturbances in mood and motivation.  The Veteran reported being sexually harassed in service, which she described as being asked when she was going to date male coworkers of a different race.  She denied receiving any threats or being the victim of sexual molestation.  She reported that her daughter had been molested by her father (the Veteran's ex-husband).  She also reported that she had been accused of sexual harassment and then fired from her job in 1998.  The examiner reviewed the claims file and examined the Veteran, and concluded that the Veteran had a diagnosis of schizoaffective disorder; the diagnostic criteria for PTSD were not met.  The examiner opined that the: 

Veteran's history and constellation of symptoms do not appear to be accounted for by a diagnosis of PTSD.  Veteran appears to have a history of depressive and psychotic symptoms.  Whether depressive/psychotic symptoms are best accounted for by a diagnosis of depressive disorder with psychotic features versus schizoaffective disorder is difficult to determine at this point in her history due to overlap in symptoms. in review of records it appears that she has carried a diagnosis of schizoaffective disorder and this diagnosis is considered likely to best account for symptoms.

Diagnosis of schizoaffective disorder is considered less likely to have begun during service or to be caused by an incident in service.  Schizoaffective disorder is not a diagnosis that is considered to be based on a specific stressor.  Veteran was in the service between 1975-1977.  She first appears to have received MH (mental health) treatment 25 years later in 2002 after the death of her father.

In a March 2016 addendum opinion, the VA examiner noted that he had reviewed the claims file, including the 2016 VA DBQ report.  He opined that the Veteran's psychiatric diagnosis was schizoaffective disorder, and that it was less likely than not (less than 50 percent probability) this schizoaffective disorder either began during service or is related to any incident of service.  In this regard, he noted that the Veteran's STRs were silent for any mental disorder.  Moreover, she was not seen within a year a discharge for a mental disorder.  It was not until the 2000's that she first sought treatment for psychiatric symptoms and received a diagnosis of a psychiatric disability.  He further acknowledged the Veteran's stressor of sexual harassment during service, but stated that she did not meet the criteria of DSM-IV or DSM-5 for PTSD.  The examiner essentially agreed with the February 2016 DBQ opinion and concluded:

The Veteran did experience sexual harassment during her active military service.  The Veteran did not seek treatment for mental disorder until approximately 2000 for depression, with psychotic symptoms appearing approximately 2002.  The Veteran has been diagnosed with Schizoaffective disorder, with stressor of sexual harassment during her military service, but not meeting the criteria for diagnosis of PTSD under DSM-IV or DSM-5.  

After a careful review of the pertinent evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for a psychiatric disorder. 

First, the Board finds that service connection for PTSD is not warranted.  The Board finds that the opinions provided by the 2016 VA examiners that the Veteran does not meet the criteria for a PTSD diagnosis is a definitive conclusion that is both probative and persuasive.  The VA examiner's opinions were based on a thorough and detailed examination of the Veteran and the claims folder and supported by an adequate and persuasive rationale, including that although the stressor was present, the other criteria under the DSM were not met.  See Prejean v. West, 13 Vet. App. 444 (2000) (noting that the factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  By contrast, the October 2009 SSA opinion notes a diagnosis of PTSD; however, this diagnosis is not supported by the cursory examination findings of record at that time, nor does it included any reasons and bases or discussion of the DSM criteria.  Accordingly, the Board finds that the VA examination is significantly more probative.  Additionally, the remainder of the medical record fails to establish a diagnosis of PTSD.  Without a diagnosis, service connection for PTSD is not warranted. 

Due consideration has been given to the Veteran's personal belief that she has PTSD.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, PTSD falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (noting that lay persons not competent to diagnose cancer).  The diagnosis of PTSD is not the type of condition that is readily amenable to lay observation and diagnosis, as the evidence shows that diagnostic testing and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran has not demonstrated that she possesses the requisite medical training, expertise, or credentials needed to diagnosis psychiatric disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir. 2012).  Accordingly, these lay statements are not competent to establish a PTSD diagnosis.

Second, the Board finds that service connection for non-PTSD psychiatric disorders is not warranted.  Initially, any such psychiatric disorder was not diagnosed during service nor within one year of service as the Veteran's STRs are absent of any notations regarding treatment or complaints related to a psychiatric disability.  Therefore the evidence does not demonstrate a psychiatric disability had its onset during her active service.  The earliest indication of a psychiatric disability in the record was not until 2002, more than 23 years following her discharge from active duty.  Such a long interval between service and the initial diagnosis is, of itself, a factor against a finding that schizoaffective disorder is service-related, providing more limited evidence against this claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the Board finds that the opinion provided by the 2016 VA examiners, as noted above, are also probative.  Their opinions are thorough, thoughtful and well-articulated in their rationale.  There is no medical opinion to the contrary.

The Board again acknowledges that the Veteran and her brother are laypersons, and for the purpose of providing an etiological opinion, they are competent to report observable symptoms experienced through the senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, as discussed above, an opinion concerning the diagnosis a psychiatric disability or a relationship between service and the Veteran's psychiatric disability is of a medically and psychiatrically complex nature.  The diagnosis and analysis of etiology requires expert medical training, which neither the Veteran nor her brother has demonstrated possessing.  Therefore, the Board finds that they are not competent to render an opinion as to the etiology of the Veteran's psychiatric disability.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Gilbert, supra. 


ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


